Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed November 11th 2021 have been entered. Claims 12-21 are currently pending and have been examined. The previous 103 rejection has been updated due to applicant’s amendments. For the reason(s) set forth below, applicant arguments have not been found persuasive. This action is Final.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 27.02.2017. It is noted, however, that applicant has not filed a certified copy of the CN2017/075038 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over BROWN et al. ( US 10327610 B2) in view of Erko (US20140013540A1) and Oka (US 20190208974A1)
Regarding claim 12, Brown teaches 
monitoring a user activated switch, the user activated switch being activated by pressing a trigger of the vacuum cleaner (the vacuum determines when the power switch 318 and internal electronics 320, figure 2 and 11; col 49 lines 57 -59, col 54 lines 43-50 col 55 lines 4-10,65-67 has been put in on position by a user; that trigger can be program to have different functions for the device)
However, Brown fails to explicitly teach  a user presses and holds the trigger against the user activated switch, activating a motor of the vacuum providing airflow along the fluid flow path while the user activated switch is activated and the user holds the trigger; determining when the user activated switch is activated twice within a predetermined period of time by a user double tapping the trigger; and continuously activating the motor without further activation of the user activated switch upon determining the user activated switch has been activated twice within the 
Erko teaches a user presses and holds the trigger against the user activated switch, activating a motor of the vacuum providing airflow along the fluid flow path while the user activated switch is activated and the user holds the trigger (Erko teaches a control system for a vacuum cleaner where there are two modes a low power mode and high power mode. During the low mode the operator has to continuously engage with interface to reactive first power mode so that cleaning apparatus is not running during periods of when cleaning is not needed, para 0012, para 0040,0041)
determining when the user activated switch is activated twice within a predetermined period of time by a user double tapping the trigger; (to enter into different mode a single switch 38 needs to be double press see para 0041  and then turn off motor to long press ).
Oka teaches a vacuum cleaner modes can be repeated which allows the motor to run continuously until a user decides to shut down the vacuum cleaner (para 0051).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Brown to include the teachings of Erko and Oka where the trigger of Brown always needs to be engage so the motor runs until the trigger is double-tapped and the vacuum is entered into different mode where the motor runs continuously.  This arrangement of the control system would ensure that 
Regarding claim 13, modified Brown teaches deactivating the motor upon the next activation of the user activated switch (Erko teaches long press or triple press switch 38 right double press turn off the motor see para 0041).
Regarding claim 14, modified Brown teaches the predetermined period of time is 2 seconds (Erko discloses a timing system to determine when and how long each mode runs; para 0051-0053).
Regarding claim 15, modified Brown teaches the wherein the predetermined period of time is in a range from 1 second to 2 seconds (Erko discloses a timing system to determine when and how long each mode runs; para 0051-0053 that can have a wide range of time).
Regarding claim 16, modified Brown teaches the predetermined period of time is in a range from 1 second to 2 seconds. (Erko discloses a timing system to determine when and how long each mode runs; para 0051-0053 that can have a wide range of time).
Regarding claim 17, modified Brown teaches activating the motor includes providing power to the motor from a battery (col 54 lines 43-50).
(col 21 lines 63- col 22 lines 5)
Regarding claim 19, modified Brown teaches after rotating the airflow within the cyclonic chamber, passing the airflow through a perforated shroud (mesh screen 194, figure 6) and into a secondary cyclonic stage (col 21 lines 63-col 22 line 5, col 27 lines 5-45 teach multiple cyclones)
Regarding claim 20, modified Brown teaches after passing the airflow through the perforated shroud and into the secondary cyclonic stage, passing the airflow through a pre-motor filter (pre motor filter 136, figures 5 and 6; col 22 lines 35-46; col 25 lines 35-44).
Regarding claim 21, modified Brown teaches emptying a dirt collection region of the vacuum (col 43 lines 15-20)
Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection (as necessitated by amendment) relies on a different combination of prior art references not applied in the prior rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723